In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3787 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

CHARLES TANKSON, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 1:13‐cr‐00269‐1 — Edmond E. Chang, Judge. 
                     ____________________ 

 ARGUED NOVEMBER 13, 2015 — DECIDED SEPTEMBER 12, 2016 
               ____________________ 

   Before POSNER, RIPPLE, and SYKES, Circuit Judges. 
    RIPPLE, Circuit Judge. Following an extensive sting opera‐
tion by federal law enforcement of a drug distribution ring in 
Chicago, Charles Tankson was indicted on three counts of dis‐
tributing 100 grams of heroin and one count of distributing a 
detectable  amount  of  heroin,  both  in  violation  of  21  U.S.C. 
§ 841(a)(1).  He  entered  a  written  plea  declaration  without  a 
plea  agreement.  At  sentencing,  the  Government  introduced 
Mr. Tankson’s post‐arrest statement to authorities in order to 
2                                                       No. 14‐3787 

establish  significant  additional  drug  quantities  as  relevant 
conduct. The district court credited the statement and, on the 
basis of the newly established drug quantities, both increased 
his offense level under the quantity table and determined that 
he was subject to the career offender guideline. The court cal‐
culated a guidelines range of 360 months to life but sentenced 
him below the applicable guidelines range to 228 months’ im‐
prisonment. Mr. Tankson now appeals his sentence. He chal‐
lenges the district court’s reliance on his post‐arrest statement 
in determining his relevant conduct. He also contends that the 
court, in calculating his criminal history category, erred in in‐
cluding a 1995 conviction. We conclude that the district court 
was entitled to credit his statement and to consider the 1995 
conviction. Accordingly, we affirm the judgment of the dis‐
trict court. 
      
                                  I 
                         BACKGROUND 
                                 A. 
    In 2012 and 2013, the FBI investigated a drug and gun traf‐
ficking operation headed by Walter Blackman, a member of 
the  Black  Disciples  gang.  Blackman’s  operation  distributed 
heroin, powder cocaine, and crack in an area on the far south 
side of Chicago. The FBI’s investigation employed confiden‐
tial sources, controlled buys, wiretaps of Blackman’s phones, 
traditional surveillance, and other information to uncover the 
scope of Blackman’s activities and to identify the individuals 
involved  in  his  network.  In  the  course  of  this  investigation, 
the FBI identified Mr. Tankson as Blackman’s heroin supplier. 
On four occasions between November 2012 and January 2013, 
No. 14‐3787                                                        3

the FBI became aware of transactions between Mr. Tankson 
and  Blackman.  Each  involved  at  least  100  grams  of  heroin. 
The FBI intercepted calls arranging these purchases and sur‐
veilled  or  otherwise  monitored  the  actual  exchanges.  On  at 
least one occasion, Blackman resold the product to a confiden‐
tial informant; subsequent testing confirmed the presence of 
heroin. In April 2013, Mr. Tankson was one of eighteen indi‐
viduals arrested on charges related to Blackman’s operation. 
    Once in custody, Mr. Tankson waived, orally and in writ‐
ing, his right to consult with an attorney under Miranda v. Ar‐
izona, 384 U.S. 436 (1966). FBI Special Agents Ward Yoder and 
Joshua Rongitsch interviewed him on April 4, 2013. In the in‐
terview, he gave the agents significant details about his rela‐
tionship  with  Blackman’s  operation.  The  interview  was  not 
recorded,  but  was  summarized  by  the  agents  in  a  report 
drafted the following day.  
    Mr.  Tankson  told  the  agents  that  he  and  Blackman  had 
grown up together and that both were members of the Black 
Disciples gang. He admitted to participating in the four trans‐
actions  ultimately  charged  in  the  indictment  and  indicated 
that three of them involved 100 grams of heroin and that the 
fourth  involved  150  grams.  When  agents  played  the  taped 
conversations  for  Mr. Tankson,  he  identified  his  voice  and 
Blackman’s, explained code words, and described his trans‐
actions  in  detail.  He  identified  a  photo  of  heroin  packaged 
and sold to Blackman. He also described his being stopped by 
law enforcement after a sale to Blackman in which the author‐
ities had seized $3,500 in drug proceeds.  
   In addition to his statements about his relationship with 
and  sales  to  Blackman,  Mr.  Tankson  also  gave  statements 
about his own heroin suppliers and described more extensive 
4                                                      No. 14‐3787 

trafficking  activities.  He  stated  that  he  had  sold  marijuana 
growing up, but began selling powder cocaine and heroin af‐
ter meeting “‘a Mexican man’” at an auto repair shop near I‐55 
and Western Avenue in Chicago.1 Although he described the 
shop as three blocks south of I‐55 on Western, Mr. Tankson 
could not locate the shop on a map or provide any further de‐
tail. For a few months after their initial meeting, the “Mexican 
man” sold Mr. Tankson marijuana, and, when Mr. Tankson 
earned his trust, began selling him powder cocaine. Mr. Tank‐
son admitted to purchasing roughly 1.5 kilograms of powder 
cocaine from this supplier, until the supplier was robbed of 
proceeds  and  subsequently  ceased  dealing  drugs.  The  sup‐
plier then introduced Mr. Tankson to a second supplier, again 
at the auto repair shop.  
     Mr.  Tankson  met  the  second  supplier  only  once.  He  de‐
scribed him as Mexican, short, thin, and with a short, black, 
military‐style haircut. The two men communicated by T‐mo‐
bile prepaid drop phones that were changed on a frequent ba‐
sis  at  the  supplier’s  request.  When  Mr.  Tankson  wanted  to 
make a purchase, he would call the supplier’s phone number 
and would be given a time and location for the buy. He re‐
called  using  a  Mexican  country  code  to  place  the  calls,  alt‐
hough he could not recall what the code was. He no longer 
had the phone with the second supplier’s number in his pos‐
session  because  he  had  ceased  heroin  dealing  three  months 
earlier,  after  the  police  stopped  him  and  seized  the  $3,500. 
Mr. Tankson stated that he would only place an order for as 
much heroin as he could sell on a specific day because he did 
not want to store any additional product. He estimated that 

                                                 
1 R.48‐3 at 3. 
No. 14‐3787                                                        5

he placed 100 orders with this second supplier over two years, 
each for between 300 and 400 grams of heroin. He purchased 
the  heroin  at $6,500 per  100 grams,  which  he then resold  at 
$8,000.  The  supplier  changed  couriers  often,  but  they  were 
generally  other  Mexican  men  in  their  forties,  driving 
minivans  with  car  seats  or  plain  work  trucks.  Mr.  Tankson 
said that the buys occurred in vehicles by window‐to‐window 
transactions  at  the  Ford  City  Mall  in  Cicero,  Illinois.  He 
stopped all trafficking activity in January 2013, after the police 
stopped him with the proceeds of a sale to Blackman. 
    
                                 B. 
    On May 2, 2013, Mr. Tankson was charged in a four‐count 
indictment with distribution of heroin in violation of 21 U.S.C. 
§ 841(a)(1): three counts of distribution of 100 grams or more 
of heroin and one count of distribution of a detectable amount 
of heroin. 
    During his pretrial proceedings, Mr. Tankson filed a mo‐
tion  to  suppress  his  post‐arrest  statement  confessing  to  the 
charged offenses. He contended that he had not received ad‐
equate  Miranda  warnings  and  had  not  made  many  of  the 
statements contained in the agents’ report. Indeed, he testified 
that, in his numerous arrests, he never had been advised of 
his Miranda rights by any law enforcement officer. He admit‐
ted trafficking marijuana, but denied involvement in heroin 
trafficking.  The  court  held  a  hearing  at  which  Mr.  Tankson 
and the interviewing officer, Special Agent Ward Yoder, each 
testified. Following the hearing, the court denied the motion 
and  made  a  specific  finding  that  Agent  Yoder  had  testified 
credibly and Mr. Tankson had testified falsely. Accordingly, 
6                                                      No. 14‐3787 

it concluded that the Government had proved by a prepon‐
derance of the evidence that adequate warnings had been pro‐
vided and that Mr. Tankson had knowingly waived them.  
    Two  days  before  his  trial  was  set  to  begin,  Mr.  Tankson 
entered a written plea on all charges, including admitting the 
factual basis for the four charged heroin sales. He was silent 
with respect to the remainder of his prior confession. 
    The presentence investigation report (“PSR”) credited the 
post‐arrest  statement  and  concluded  that  Mr.  Tankson  had 
distributed 427.1 grams of heroin to Blackman and an addi‐
tional thirty kilograms to other customers between 2011 and 
2013. The PSR identified all of the sales as part of an ongoing 
pattern of conduct. Although his sales were not all related to 
Blackman and his particular ring, they all used a common ac‐
complice (the second supplier) and an identical method and 
had  an  identical  purpose.  The  probation  officer  concluded 
that  the  connections  were  sufficient  to  draw  the  additional 
thirty  kilograms  within  the  relevant  conduct  guideline, 
U.S.S.G. § 1B1.3(a)(2), which resulted in a base offense level of 
38. The PSR also denied credit for acceptance of responsibility 
and instead applied a two‐level enhancement for obstruction 
of justice because Mr. Tankson had lied about the extent of his 
criminal  conduct  in  his  suppression  hearing  testimony  and 
had delayed his plea until the eve of trial. The PSR found that 
his 12 criminal history points qualified him for category V, but 
also found him to be a career offender under § 4B1.1(a) based 
on  two  predicate  controlled  substance  convictions.  His  of‐
fense level was therefore 40, with a criminal history category 
of VI. The resulting Guidelines range was 360 months’ to life 
imprisonment. 
No. 14‐3787                                                           7

    At sentencing, Mr. Tankson called Special Agent Yoder as 
well as a private investigator hired by the defense. The inves‐
tigator testified that there were no auto body shops within the 
vicinity  that  Mr.  Tankson  identified  in  his  post‐arrest  state‐
ment.  On  cross‐examination,  the  prosecutor  clarified  that 
Mr. Tankson’s statement had referenced an auto repair shop, 
and the investigator admitted that there was one such shop 
four blocks from the intersection of I‐55 and Western Avenue. 
(Mr. Tankson  had  said  three.)  Mr.  Tankson’s  counsel  asked 
Special Agent Yoder numerous questions about the degree of 
follow‐up  given  to  the  details  of  Mr.  Tankson’s  statement, 
such as whether he had looked for a tire shop or tried to iden‐
tify  the  suppliers  or  their  phone  numbers.  Special  Agent 
Yoder confirmed that they had not expanded their investiga‐
tion of the Blackman enterprise and their existing thirty tar‐
gets to include Mr. Tankson’s suppliers. The agent said that 
the  decision  to  circumvent  the  investigation  was  a  resource 
issue. He did state, however, that he believed Mexican coun‐
try codes had been located on the three or four phones seized 
from Mr. Tankson at the time of his arrest.2  
   Mr. Tankson’s counsel argued that, because the relevant 
conduct  had  become  the  primary  driver  at  sentencing,  the 
court could use a higher standard of proof than preponder‐
ance  of  the  evidence  if  it  chose.  He  also  contended  that  the 
Government had made no attempt to corroborate Mr. Tank‐
son’s statements in the post‐arrest interview. Further, he ar‐
gued  that  the  standard  is  reliability,  and  “[j]ust  because 
Mr. Tankson  said  it  …,  allegedly  said  it,  if  you  find  that  he 

                                                 
2 See R.157 at 43–44 (Sent. Tr.). 
8                                                     No. 14‐3787 

said it, doesn’t mean it is reliable.”3 He also argued that a com‐
mon scheme or plan is not established simply because the de‐
fendant  engaged  in  other  drug  transactions,  citing  United 
States v. McGowan, 478 F.3d 800 (7th Cir. 2007).4 
    The Government argued that the information was reliable 
because Mr. Tankson’s statement generally was corroborated. 
First, his criminal record showed a period of drug trafficking 
stretching back more than a decade. Second, various specific 
details were confirmed independently by other evidence in‐
cluding the cash amounts he claimed were involved, the drug 
quantities involved in the charged transactions, and the use 
of drop phones to contact his supplier. The Government also 
maintained that Mr. Tankson’s ability to access large quanti‐
ties of heroin in short periods of time suggested that he had 
an ongoing relationship with a supplier. Mr. Tankson’s state‐
ments  also  matched  his  personal  details  regarding  his  wife, 
his  parents,  and  his  gang  affiliation.  In  the  Government’s 
view, his truthfulness about these matters tended to suggest 
that he also spoke truthfully to the officers when he described 
his  relationship  with  the  suppliers  and  with  Blackman.  Fi‐
nally, the Government submitted that because the statement 
was against his own interest it should be deemed more relia‐
ble. 
   The district court, using the preponderance standard, de‐
termined first that Mr. Tankson actually had made the post‐
arrest statement and that Agent Yoder had testified credibly 
about  the  interview.  The  court,  noting  that  it  already  had 
                                                 
3 Id. at 61. 

4 Id. at 63. 
No. 14‐3787                                                          9

found  at  the  suppression  hearing  that  the  procedures  fol‐
lowed by Agent Yoder were appropriate, also found the state‐
ment reliable because it was given in a “noncoercive environ‐
ment.”5  In the court’s view, that consideration increased the 
reliability of the statement “because ordinarily people do not 
make incriminating statements about themselves unless it is 
true.”6 The court concluded that Mr. Tankson in fact did traf‐
fic the thirty to forty kilograms of heroin set forth by the PSR. 
    Turning  to  the  legal  standard  for  relevant  conduct,  the 
court concluded that it was “part of a common scheme or plan 
or, at the very least, the same course of conduct.”7 The court 
relied  on  the  fact  that  it  involved  the  same  drug,  from  the 
same supplier, over the same timeframe as the charged con‐
duct. 
    Addressing  Mr.  Tankson’s  eligibility  for  the  career  of‐
fender  enhancement,  the  court  looked  at  two  Illinois  con‐
trolled  substance  convictions,  including  one  for  which 
Mr. Tankson had completed his prison term in July 1997. Un‐
der U.S.S.G. § 4A1.2(e)(1), a predicate offense can be counted 
only if the offense or the defendant’s incarceration for the of‐
fense occurred within fifteen years of the present offense. De‐
fense counsel argued that this earlier predicate was too old to 
qualify  because  Mr.  Tankson’s  release  from  prison  had  oc‐
curred  fifteen  years  and  four  months  before  the  date  of  the 
first charged offense. The court disagreed with this argument 


                                                 
5 Id. at 77. 

6 Id.  

7 Id. at 79. 
10                                                              No. 14‐3787 

and counted both state offenses because the earlier state of‐
fense had occurred within fifteen years of the earliest relevant 
conduct related to the crime for which he was being sentenced. 
Accordingly, the court determined that the enhancement ap‐
plied.  
     Finally, the court concluded that Mr. Tankson was not en‐
titled  to a  reduction for acceptance of responsibility and in‐
stead would receive, on the basis of his false testimony at the 
suppression  hearing,  an  enhancement  for  obstruction.  Be‐
cause of an amendment to the guidelines after the PSR was 
drafted, Mr. Tankson’s base offense level was 36, and his total 
offense level was 38. The court determined that it was appro‐
priate to sentence him as a career offender (criminal history 
category VI), but noted as well that, even without that device, 
his range at category V would be the same—360 months’ to 
life imprisonment. 
    The  Government  requested  a  below‐guidelines  sentence 
of twenty years. Mr. Tankson requested the ten‐year manda‐
tory minimum. After reviewing the § 3553(a) factors, includ‐
ing  Mr.  Tankson’s  support  of  twelve  children,8  his  criminal 
history, and his accountability for “an enormous quantity of 
a powerfully addictive and destructive drug” that translated 
to “tens of thousands of individual uses,” the court imposed 
a below‐guidelines sentence of nineteen years or 228 months’ 



                                                 
8  The  written  record  of  his  post‐arrest  statement  and  the  Government’s 

brief in this case state that Mr. Tankson has eleven children. As Mr. Tank‐
son’s testimony at sentencing and the PSR make clear, he has twelve chil‐
dren. Compare Appellee’s Br. 39, with R. 157 at 110. 
No. 14‐3787                                                       11

imprisonment as well as both standard and special conditions 
of supervised release.9 
   Mr. Tankson now challenges whether the additional drug 
quantities accepted at sentencing were based on reliable evi‐
dence, whether those amounts were related to the offenses of 
conviction such that they were properly considered relevant 
conduct,  and  whether  he  was  subject  to  the  career  offender 
enhancement. 
       
                                                    II 
                                        DISCUSSION 
    Mr. Tankson challenges the portion of his sentence based 
on the additional relevant conduct found by the court, specif‐
ically,  distribution  of  thirty  additional  kilograms  of  cocaine 
over the 400 grams involved in his offense of conviction. He 
contends  that  his  post‐arrest  statement,  memorialized  in 
Agent Yoder’s report, is neither reliable nor sufficient to carry 
the  Government’s  burden.  In  any  event,  he  continues,  the 
statement does not establish the relationship to the charged 
conduct necessary to satisfy the  relevant conduct guideline, 
U.S.S.G. § 1B1.3(a)(2). 
    The standards governing our review of sentencing ques‐
tions  are  well  established.  A  sentencing  court  must  always 
“begin all sentencing proceedings by correctly calculating the 
applicable Guidelines range.” Gall v. United States, 552 U.S. 38, 
49 (2007). As part of the proper guidelines calculation, when 
drug  quantity is at issue,  the sentencing court  must make  a 

                                                 
9 R.157 at 112. 
12                                                                  No. 14‐3787 

drug quantity finding. See United States v. Cooper, 767 F.3d 721, 
731  (7th  Cir.  2014);  United  States  v.  Claybrooks,  729  F.3d  699, 
706  (7th  Cir.  2013).  We  review  the  district  court’s  quantity 
finding  under  the  highly  deferential  clear‐error  standard. 
Claybrooks, 729 F.3d at 706; United States v. Longstreet, 567 F.3d 
911, 924 (7th Cir. 2009).  
       
                                        A. 
      We begin with Mr. Tankson’s challenge to the statement’s 
reliability.10 In a shift from his position at sentencing, he no 
longer contends that the post‐arrest statement, as reported by 
Special Agent Yoder, is not an accurate representation of his 
statements to authorities.11 He now contends that his own vol‐
untarily given statement, taken on its face, is not sufficiently 
                                                 
10 Although Mr. Tankson’s brief quotes United States v. Morrison, 207 F.3d 

962, 968 (7th Cir. 2000), for the proposition that “[w]e will not allow the 
disparity between conduct disclosed at sentencing to enhance a defend‐
ant’s sentence to the degree that the sentencing hearing becomes a tail that 
wags the dog of the substantive offense,” Appellant’s Br. 14 (internal quo‐
tation  marks omitted),  he does  not  contend  that  the district  court could 
not  base  the sentence  on  a  quantity  derived  primarily  from  relevant,  as 
opposed  to  charged,  conduct.  See  United  States  v.  Johnson,  342  F.3d  731, 
735–36 (7th Cir. 2003) (affirming sentence based on drug quantity calcula‐
tion in which more than ninety‐nine percent was based on relevant con‐
duct  and  citing  similar  cases).  He  does  not  press  in this  court  the  argu‐
ment, made in the district court, that his is “one of those rare instances” in 
which a standard of proof higher than preponderance is appropriate be‐
cause of the “dramatic increase” in guidelines calculations caused by the 
relevant conduct. Cf. id. at 736. In any event, given the strength of the evi‐
dence here, this argument is without merit. 
11 Notably, at an earlier suppression hearing, the district court found that 

the  statement  was  voluntarily  given  in  a  noncoercive  environment  and 
No. 14‐3787                                                                 13

reliable to form the basis for the district court’s drug quantity 
findings.  
    A “defendant has a due process right to be sentenced on 
the basis of reliable information,” United States v. Zehm, 217 
F.3d  506,  514  (7th  Cir.  2000),  that  is,  on  the  basis  of  “infor‐
mation that has sufficient indicia of reliability to support its 
probable accuracy,” United States v. Smith, 674 F.3d 722, 732 
(7th  Cir.  2012)  (internal  quotation  marks  omitted);  see  also 
United States v. Johnson, 489 F.3d 794, 798 (7th Cir. 2007). Nev‐
ertheless, the Government’s burden at sentencing is substan‐
tially  lower  than  at  trial:  the  court  is  not  limited  to  the  evi‐
dence in support of the conviction and proved at trial or ad‐
mitted  in  the  plea;  instead,  the  court  must  only  find  that  a 
“preponderance of reliable evidence supports the drug quan‐
tity finding.” Cooper, 767 F.3d at 731. We review the sentenc‐
ing court’s determination of reliability for an abuse of discre‐
tion. See United States v. Mays, 593 F.3d 603, 608 (7th Cir. 2010). 
We review the ultimate factual finding of the district court as 
to the quantity of drugs attributable to a defendant for clear 
error. United States v. Block, 705 F.3d 755, 759 (7th Cir. 2013). 
    In support of his argument that his statement is unreliable, 
and  therefore  cannot  form  the  basis  for  the  ultimate  drug 
quantity finding, Mr. Tankson relies largely on United States 
v. Robinson, 164 F.3d 1068 (7th Cir. 1999), and United States v. 
Morrison, 207 F.3d 962 (7th Cir. 2000). But these cases are of no 
assistance to Mr. Tankson. His statement cannot be character‐

                                                 
had credited the statement and Agent Yoder’s testimony in support of it. 
See  R.113  at  157–58;  R.157  at  77.  The  court  also  had  concluded  that 
Mr. Tankson’s later testimony regarding the statement was false. See R.113 
at 156–57. 
14                                                         No. 14‐3787 

ized as “patently unreliable.” Morrison, 207 F.3d at 968 (char‐
acterizing  a  statement  given  in  Robinson).  More  fundamen‐
tally, the statement at issue here is Mr. Tankson’s own state‐
ment. By contrast, the statements in Morrison were drug‐ad‐
dict statements, utterances that “courts should carefully scru‐
tinize.” Id. at 968.  
    In Robinson, we reviewed a sentence based on the massive 
drug  quantities  derived  from  a  single  witness’s  statement. 
Although included in the PSR, this statement was untested by 
cross‐examination  and was  not  independently  evaluated by 
the  district  court  for  credibility.  We  acknowledged  that  the 
district court was not required to hear from the witness, but 
stated that it was “not a terribly bad idea” when the statement 
was the support for such a significant proportion of the quan‐
tity. Robinson, 164 F.3d at 1070. More importantly, however, 
we noted that there were problems with the particular state‐
ment in Robinson that made it incredible on its face and that, 
consequently,  the  district  court  should  have  realized  that  it 
was necessary to scrutinize its reliability before allowing it to 
form  the  basis  of  the  sentence.  By  contrast,  in  Morrison,  we 
upheld a sentence where statements included in the PSR in‐
creased the defendant’s drug quantity one hundredfold. 207 
F.3d at 968–69. Although these statements came from several 
witnesses, who were drug addicts, the statements sufficiently 
corroborated one another and were each internally consistent.  
    In  these  cases,  as  in  others,  we  have  said  that  a  district 
court should exercise caution when the Government seeks a 
long  sentence  on  the  basis  of  relevant  conduct  significantly 
greater than the charged offense. Several considerations lead 
us to believe that the district court exercised the requisite cau‐
No. 14‐3787                                                         15

tion. First, Mr. Tankson’s claim is much more akin to the ob‐
jections that we reviewed in United States v. Johnson, 342 F.3d 
731 (7th Cir. 2003). There, as here, the defendant challenged 
the reliability of his own post‐arrest statement on drug quan‐
tity. In rejecting that challenge, we stated: 
           Self‐incriminating statements such as Johnson’s, 
           which  was  clearly  against  his  penal  interest, 
           “have long been considered reliable enough for 
           use at trial …, so we cannot say that they are too 
           unreliable for use at sentencing.” United States v. 
           Szakacs, 212 F.3d 344, 352—53 (7th Cir. 2000). In‐
           deed, we have held that a drug dealer’s self‐in‐
           criminating  statement  to  a  drug  enforcement 
           agent,  which  was  offered  at  sentencing  solely 
           through the testimony of the agent (as opposed 
           to  a  written  confession  or  testimony  by  the 
           dealer),  was  sufficiently  reliable  because  “[n]o 
           one  was  more  qualified  than  [the  dealer]  him‐
           self to put a number on the amounts of cocaine 
           he was purchasing and re‐selling.” United States 
           v. Contreras, 249 F.3d 595, 602 (7th Cir. 2001).  
Johnson, 342 F.3d at 734 (alterations in original). Moreover, we 
cannot accept Mr. Tankson’s suggestion that the statement is 
not sufficiently corroborated because the Government did not 
identify  any  “enormous  caches  of  money.”12  He  points  out 
that  the  quantity  he  attributed  to  himself,  at  the  prices  he 
identified, would have resulted in several hundred thousand 
dollars in profit. There was evidence in the record, however, 
of many potentially tainted assets: vehicles, property, and a 
                                                 
12 Appellant’s Br. 18. 
16                                                            No. 14‐3787 

$6,000  diamond‐studded  watch.  In  addition,  Mr.  Tankson 
supported twelve children and his parents. In any event, alt‐
hough  evidence  of  an  otherwise  “unexplained,  lavish  life‐
style”  may  be  admissible  in  a  drug‐related  prosecution,  see 
United  States  v.  Smith,  308  F.3d  726,  737  (7th  Cir.  2002),  we 
have not required the Government to make such a showing. 
    Mr. Tankson has not identified any statement of his that is 
problematic or incredible on its face such that it should have 
given  investigators  pause  and  provoked  a  more  thorough 
fact‐checking of his own admissions. He simply submits that 
his statement was vague because although he recalled using 
drop  phones  and  dialing  a  Mexican  country  code,  he  could 
not remember what numbers he had dialed. Although a state‐
ment’s level of detail can bolster or reduce its reliability, see 
Johnson, 489 F.3d at 798, we cannot say that his statement was 
so lacking in detail as to be unreliable. It explains with suffi‐
cient specificity how Mr. Tankson developed his contacts and 
carried out his trafficking activities. 
    Mr.  Tankson  also  asserts  that  that  the  Government  pro‐
duced no corroborating evidence of any of the additional, un‐
charged drug quantities, did not identify a single other cus‐
tomer, and did not attempt to corroborate his statements by 
visiting either the auto repair shop where he met his suppliers 
or the mall where he made his purchases. We already have 
rejected  the  general  argument  that  the  Government  is  re‐
quired to corroborate a defendant’s own statements in order 
to  use  them  as  the  basis  of  a  drug  quantity  calculation.13 
                                                 
13 See United States v. Contreras, 249 F.3d 595, 602 (7th Cir. 2001) (specifi‐

cally noting that there was “no independent evidence corroborating [the 
defendant’s] post‐arrest statement” and concluding that the court was still 
No. 14‐3787                                                              17

Mr. Tankson’s  statement  presents  no  occasion  for  an  excep‐
tion to that general rule. Indeed, Mr. Tankson’s statement has 
been  corroborated  in  important  material  respects.  He  was  ar‐
rested  on  the  basis  of  a  sting  operation,  and  his  admissions 
match the facts as known to the officers. Although his state‐
ment extends well beyond those facts to other trafficking be‐
havior, that additional behavior was consistent with the ob‐
served  and  known  transactions.  Finally,  the  statement  was 
given voluntarily  to the authorities.14 Nothing in the  record 
suggests a plausible reason why Mr. Tankson would have in‐
flated  his  involvement  in  drug  trafficking  in  his  confession. 
The district court, therefore, did not abuse its discretion when 
it took Mr. Tankson’s statement at face value. Consequently, 
its  quantity  calculation  based  on  that  statement  certainly  is 
not clear error. 
       
                                                    B. 
    Mr. Tankson next contends that, even if the drug quanti‐
ties are established sufficiently by his statement, the sales at‐
tributed to those quantities do  not qualify as “relevant con‐
duct” under the guideline. The district court’s application of 
the guidelines provision concerning relevant conduct to the 
uncharged  drug  quantities  is  a  factual  issue that  we  review 
for clear error. United States v. Delatorre, 406 F.3d 863, 866 (7th 

                                                 
“not preclude[d] … from relying on it”). “The requirement of reliable evi‐
dence … is a limitation on the court’s consideration of hearsay and other 
‘evidence with uncertain provenance.’” United States v. Smith, 674 F.3d 722, 
732 (7th Cir. 2012) (emphasis added). 
14 See R.113 at 158 (hearing on Mr. Tankson’s motion to suppress); R.157 

at 77. 
18                                                         No. 14‐3787 

Cir. 2005).  
    The  governing  principles  are  well  established.  The  rele‐
vant conduct guideline requires the sentencing court to aggre‐
gate,  in  calculating  a  base  offense  level,  “all  acts  and  omis‐
sions committed, aided, abetted, counseled, commanded, in‐
duced, procured, or willfully caused by the defendant” “that 
were part of the same course of conduct or common scheme 
or plan as the offense of conviction.” U.S.S.G. § 1B1.3(a)(1)(A), 
(a)(2). As we have explained, 
        [i]n  United  States  v.  Duarte,  we  noted  that  this 
        “relevant  conduct”  or  “aggregation  rule” 
        “grants the government a fearsome tool in drug 
        cases.  It  permits prosecutors to ‘indict defend‐
        ants on relatively minor offenses and then seek 
        enhanced  sentences  later  by  asserting  that  the 
        defendant  has  committed  other  more  serious 
        crimes for which, for whatever reason, the de‐
        fendant  was  not  prosecuted  and  has  not  been 
        convicted.’” 950 F.2d 1255, 1263 (7th Cir. 1991). 
        However, the relevant conduct rule has limits. 
        The  rule  allows  sentencing  courts  to  consider 
        quantities of drugs not specified in the counts of 
        conviction,  provided  “the  unconvicted  activi‐
        ties bore the necessary relation to the convicted 
        offense.”  
United  States  v.  Ortiz,  431  F.3d  1035,  1040  (7th  Cir.  2005).  In 
determining whether additional drug quantities are relevant,  
        [t]he critical inquiry is whether the offenses are 
        “sufficiently connected or related to each other 
        as to warrant the conclusion that they are part 
No. 14‐3787                                                                      19

           of a single episode, spree, or ongoing series of 
           offenses.”  In  making  this  determination,  the 
           court may look to the “similarity of the offenses, 
           the regularity (repetitions) of the offenses, and 
           the interval between the offenses.” 
United States v. White, 519 F.3d 342, 347 (7th Cir. 2008) (citation 
omitted).15 We therefore have approved a sentencing court’s 
                                                 
15 More specifically, the application notes provide: 

           (9) “Common scheme or plan” and “same course of con‐
           duct” are two closely related concepts. 
                   (A) Common scheme or plan. For two or more 
                   offenses to constitute part of a common scheme 
                   or  plan,  they  must  be  substantially  connected  to 
                   each  other  by  at  least  one  common  factor,  such  as 
                   common  victims,  common  accomplices,  common 
                   purpose, or similar modus operandi. For example, 
                   the conduct of five defendants who together de‐
                   frauded a group of investors by computer ma‐
                   nipulations  that  unlawfully  transferred  funds 
                   over  an  eighteen‐month  period  would  qualify 
                   as a common scheme or plan on the basis of any 
                   of the above listed factors; i.e., the commonality 
                   of victims (the same investors were defrauded 
                   on an ongoing basis), commonality of offenders 
                   (the  conduct  constituted  an  ongoing  conspir‐
                   acy),  commonality  of  purpose  (to  defraud  the 
                   group of investors), or similarity of modus op‐
                   erandi (the same or similar computer manipu‐
                   lations were used to execute the scheme). 
                   (B)  Same  course  of  conduct.  Offenses  that  do 
                   not qualify as part of a common scheme or plan 
                   may  nonetheless  qualify  as  part  of  the  same 
                   course of conduct if they are sufficiently connected 
20                                                                          No. 14‐3787 

decision  to  count  all  amounts  that  comprise  a  “continuous 
pattern of drug trafficking,” id. at 348. See, e.g., United States v. 
Farmer, 543 F.3d 363, 373 (7th Cir. 2008) (“Where the defend‐
ant’s convicted offense was merely the latest drug sale in an 
unbroken series of deals regularly made, that is sufficient to 
find the defendant’s prior drug transactions were part of the 
same course of conduct as the offense of conviction.”).  
   Now that the governing principles have been set forth, we 
review precisely what Mr. Tankson’s statement says about his 


                                                 
                   or related to each other as to warrant the conclusion 
                   that they are part of a single episode, spree, or ongo‐
                   ing series of offenses. Factors that are appropriate 
                   to  the  determination  of  whether  offenses  are 
                   sufficiently  connected  or  related  to  each  other 
                   to be considered as part of the same course of 
                   conduct include the degree of similarity of the of‐
                   fenses,  the  regularity  (repetitions)  of  the  offenses, 
                   and  the  time  interval  between  the  offenses.  When 
                   one  of  the  above  factors  is  absent,  a  stronger 
                   presence of at least one of the other factors is re‐
                   quired. For example, where the conduct alleged 
                   to be relevant is relatively remote to the offense 
                   of conviction, a stronger showing of similarity 
                   or regularity is necessary to compensate for the 
                   absence  of  temporal  proximity.  The  nature  of 
                   the offenses may also be a relevant considera‐
                   tion (e.g., a defendant’s failure to file tax returns 
                   in three consecutive years appropriately would 
                   be considered as part of the same course of con‐
                   duct because such returns are only required at 
                   yearly intervals). 
U.S.S.G. § 1B1.3 n.9 (2014) (emphasis added). 
No. 14‐3787                                                        21

trafficking activity. He stated that he met his first heroin sup‐
plier “about two years ago.”16 He then stated that he sold ma‐
rijuana “[f]or a few months” until this supplier trusted him, 
and then began selling heroin.17 After the first supplier was 
robbed, he was introduced to a second supplier. He described 
their transactions as occurring over prepaid drop phones; he 
called the supplier whenever he needed heroin, ordering only 
as much as he could sell on a given day. During the call, he 
received an instruction on the place to meet couriers (usually 
the Ford City Mall). The report of his statement continues: 
            Over  the  last  two  years,  TANKSON  estimated 
            that he placed approximately 100 heroin orders 
            from Mexican 2. TANKSON estimated that each 
            of the 100 heroin orders was for approximately 
            300  grams  to  400  grams  of  heroin.  Mexican  2 
            charged  $6,500  per  100  grams  of  heroin  and 
            TANKSON  sold  the  heroin  for  $8,000  per  100 
            grams. … Mexican 2 changed his couriers often. 
            The  transactions  with  the  couriers  took  place 
            from their vehicles in the parking lot, window‐
            to‐window  from  TANKSON’s  car  to  the  cou‐
            rier[’]s  car.  TANKSON  provided  money  and 
            picked up the heroin during the same transac‐
            tion. TANKSON remembered Mexican 2 telling 
            him  that  he  needed  to  change  vehicles  and 
            phones  often  to  avoid  law  enforcement  detec‐
            tion, specifically wire taps and tracking devices. 
                  TANKSON  ceased selling  heroin  following 
                                                 
16 R.48‐3 at 3. 

17 Id. at 4. 
22                                                         No. 14‐3787 

            a  law  enforcement  encounter  when  police 
            seized  approximately  $3,500.00  [Aforemen‐
            tioned  TIII  recordings  surrounding  01/03/2013 
            transaction.]  of  narcotics  proceeds  from 
            TANKSON …, because TANKSON thought the 
            police were on to his narcotics sales.[18] 
     The district court found that the statement established that 
these  transactions  involved  the  same  drug  that  he  sold  to 
Blackman  during  the  same  timeframe.  As  the  Government 
notes,  the  statement  also  establishes  a  common  accomplice 
(the  second  supplier),  a  common  modus  operandi  (the  way 
orders  were  placed,  the  size  of  the  orders,  the  manner  of 
pickups, and the pricing), and a common purpose of a large‐
quantity,  high‐turnover  trafficking  operation.  Although 
Mr. Tankson now claims that we do not know when the 100 
transactions with the second supplier took place, the only rea‐
sonable reading of his statement is that they took place with 
some  regularity  from  the  time  he  met  the  supplier  until  he 
stopped  dealing  after  his  encounter  with  law  enforcement. 
The suggestion in his appellate brief that he may have had 100 
separate  transactions  with  the  suppliers  at  the  beginning  of 
the two years on 100 consecutive days is an implausible read‐
ing of his statement. Moreover, even if it did represent a per‐
missible  view  of  the  evidence,  it  would  not  justify  reversal, 
especially under the clear error standard. See Block, 705 F.3d 
at  759–60;  United  States  v.  Marty,  450  F.3d  687,  690  (7th  Cir. 
2006). 
   We  have  looked  skeptically  at  claimed  relevant  conduct 
that  involves  drug  sales  bearing  little  resemblance  to  these 
                                                 
18 Id. at 4 (second bracketed material in original). 
No. 14‐3787                                                                     23

patterns. See, e.g., Ortiz, 431 F.3d at 1041–42 (finding no rele‐
vant  conduct  when  there  was  a  ten‐month  gap  between 
charged conduct and relevant conduct and where the offenses 
were not sufficiently similar because they involved different 
drugs,  a  smaller  scale  operation,  and  significantly  smaller 
drug quantities).19 This case presents no such situation. The 
evidence before the district court certainly justified the con‐
clusion that Mr. Tankson had engaged in a continuous pattern 
of reselling drugs that he had acquired from the second sup‐

                                                 
19 See also United States v. Purham, 754 F.3d 411, 414–15 (7th Cir. 2014) (find‐

ing two transactions, two years apart, lacking in common accomplices and 
modus operandi, were not sufficiently related for relevant conduct pur‐
poses, even though they involved delivery of same drug to same town); 
United States v. Bacallao, 149 F.3d 717, 721 (7th Cir. 1998) (“[T]he PSI estab‐
lishes  only  one  common  element  between  the  charged  offense  and  the 
one‐kilogram  transaction:  the  relationship  between  Saunders  and 
Bacallao. This link is not enough, standing alone, to show that the trans‐
action was part of the same course of conduct or common scheme or plan 
as the offense of conviction. The record contains no evidence establishing, 
for  instance,  relevant  dates,  common  victims,  or  details  concerning  the 
manner in which the kilogram of cocaine was acquired and distributed.”). 
Nevertheless, we have not hesitated to count quantities when the neces‐
sary links exist. See, e.g., United States v. Vaughn, 722 F.3d 918, 932 (7th Cir.), 
cert. denied, 134 S. Ct. 541 (2013) (“When a substantial period of time exists 
between drug offenses without any intervening activity, it is possible to 
conclude that the defendant put his criminal activity on hold during that 
period of time. But where a defendant sells drugs, albeit to different pur‐
chasers, for an extended period of time with little or no break leading up 
to the charged offense, it is much more likely that the sales are part of the 
same common scheme or plan as the offense of conviction.”); United States 
v. Crockett, 82 F.3d 722, 730 (7th Cir. 1996) (finding links established a com‐
mon scheme or plan when there was a common accomplice, a common 
purpose to sell cocaine, and a common modus operandi of meeting in a 
restaurant and proceeding to another location to transfer drugs). 
24                                                     No. 14‐3787 

plier  to  individuals  including  Blackman.  The  relevant  con‐
duct determination is not clearly erroneous. 
       
                                C. 
    Finally,  Mr.  Tankson  challenges  the  district  court’s  deci‐
sion to apply the career offender enhancement of Guideline 
§ 4B1.1(a). After calculating Mr. Tankson’s base offense level, 
the district court, accepting the view in the PSR, determined 
that  Mr.  Tankson  qualified  as  a  career  offender.  We  review 
the application of the guideline de novo. United States v. Kin‐
dle, 453 F.3d 438, 440 (7th Cir. 2006). 
    To attain career offender status under the guidelines a de‐
fendant must be eighteen years or older at the time of the pre‐
sent offense; that offense must be for a crime of violence or for 
a controlled substance offense, and the defendant must have 
two prior felony convictions of either a crime of violence or of 
a controlled substance offense. See  U.S.S.G. § 4B1.1(a). Only 
prior felony convictions resulting in a term of imprisonment 
exceeding one year and one month may be counted. Moreo‐
ver, the person’s sentence must have been imposed within 15 
years of the “commencement of the instant offense,” or have 
resulted in the defendant being incarcerated during any part 
of the same 15 year period. Id. § 4A1.2(e)(1). According to ap‐
plication note 8 to § 4A1.2, “the term ‘commencement of the 
instant offense’ includes any relevant conduct.” The PSR and 
the district court counted a 1995 offense for which Mr. Tank‐
son was paroled in July 1997 because the relevant conduct for 
the  present  offense  stretched  back  to  January  2011.  As 
No. 14‐3787                                                                      25

Mr. Tankson noted both here and before the district court,20 
this  argument  is  entirely  dependent  on  the  court’s  conclu‐
sions with respect to relevant conduct. Because we have con‐
cluded that the district court did not clearly err in its relevant 
conduct determination, this argument is also without merit.21  
       
                                           Conclusion 
    The district court did not abuse its discretion in determin‐
ing that Mr. Tankson’s voluntary post‐arrest statement to the 
authorities was sufficiently reliable to establish the significant 
drug quantities attributed to Mr. Tankson at sentencing. Nor 
did the court clearly err in determining, on the facts before it, 
that those quantities fit within the relevant conduct guideline. 
Our determination that there was no reversible error on the 
relevant conduct issue necessarily forecloses an argument on 
the career offender enhancement. Accordingly, there was no 
error in the adjudication of Mr. Tankson’s sentence. The judg‐
ment of the district court is affirmed. 
                                                                    AFFIRMED 
      
      




                                                 
20 See Appellant’s Br. 28–29; R.157 at 83. 

21  Moreover,  as  the  district  court  noted,  even  without  the  increase  to  a 

criminal history category of VI, the applicable guidelines range for an of‐
fense level of 38 at criminal history category V would still have been 360 
months to life. See R.157 at 88.